Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Non-Final Office Action in response to communications received May 4, 2022. Claims 1 and 11 have been amended. Claims 1-20 remain pending and examined. 


Response to Amendments and Arguments
As to the rejection of Claims 1-20 under 35 U.S.C. § 101, Applicant’s amendments and arguments have been fully considered but are not persuasive. In response to Applicant’s arguments that the claims are not directed to any abstract idea because they include additional elements that are not well-understood, routine, conventional activity in the field, Examiner disagrees. Applicant argues that in the claimed invention “training a machine learning model for identifying mismatched value errors in consumer credit reporting, and applying the consumer credit information to the machine learning model for identifying mismatched value errors in consumer reporting is not well-understood, routine, conventional activity in the field of consumer credit reporting”. By analyzing the elements of the claim individually and as an ordered combination, Examiner contends that they are recited at a high level of generality. There are no improvements to the technical field or the technology, nor are there improvements to the computer system itself. Applicant argues that similar to Bascom, Applicant's claims recite significantly more than any abstract idea. Examiner respectfully disagrees. Applicant's claims require a way of receiving, storing, transmitting, and displaying information in a way that was well know at the time of the invention. They are not directed to improvements in computer-related technology. Consequently the claim is not patent eligible. For these reasons applicant's arguments are not persuasive.
As to the rejection of Claims 1-20 under 35 U.S.C. § 103, Applicant's arguments are moot in light of the new grounds of rejection for the claims as amended. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In the instant case, the claims are directed towards a method, and system for training a model for identifying mismatched 
(2a) Training a model for identifying mismatched kin to the subject matter grouping of “certain methods of organizing human activity”, and “mental processes”. As such, the claims include an abstract idea. When considered as a whole, the claims (independent and dependent) do not integrate the exception into a practical application because the additional elements: one or more processors, do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The machine learning model, and one or more processors in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Independent claim 11 is rejected under the same reasoning as Claim 1. And, the dependent claims are directed to an abstract idea.  Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention..
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-6, 9, 11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the publication Byrne et al. (Publication No.: US 2006/0206418 A1) in view of the publication Owen et al. (Publication No.: US 2006/0178971 A1) in view of the publication Rothrock et al. (Publication No.: US 2014/0025562 A1) in view of Willey et al. (Publication No.: US 2006/0212386 A1). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE S KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on Monday through Friday between M-F 10am-2pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRENE  KANG/
Examiner, Art Unit 3695
5/21/2022

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        May 26, 2022